IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ROBERT DAVIS, RELATOR,                  : No. 119 EM 2017
                                        :
                 Petitioner             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
COMMONWEALTH,                           :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Application for Writ of Habeas Corpus is

DENIED.